Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7 and 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. In claim 6, line 3, “each first aperture” and line 5, “each second aperture” lack clear antecedent basis for multiples of each type of aperture from “first and second apertures” in line 3, and should be --first apertures and second apertures--. In line 4, “said first plurality…” and lines 5-6, “said second plurality…” should each be begun with --the--, as only positively defined elements are “said”, and the medical containers are not positively defined as components of the invention, only imaginary possible adjuncts. 
In claim 7, line 3, “each of the first axial stop” and line 5, “each of the second axial stop” lack clear antecedent basis for multiples of each type of axial stop from “first and second axial stops” in line 3, and should be --first axial stops and second axial stops--, or --at least one first axial stop and at least one second axial stop--.  
In claim 9, lines 2 and 3, the “and/or” phrasing is rendered indefinite by the slash, and should respectively be --at least one of the first and second guiding conduits-- and  --at least one of the first and second stages--. See also claim 10, line 2. 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicoletti et al. (9,718,583). Nicoletti et al. disclose a packaging device (tray 10 and at least one shelf 11 therein) for holding medical containers, the packaging device comprising multiple stages (plural shelfs 11 including plural contents, see claim 1) each capable of supporting discrete partial pluralities of medical containers in different parallel planes and staggered relative to each other with all axes of the containers to be oriented vertically in the same direction and the more than one shelf each rendering a respective plate-shaped nest. 
As to claim 2, the imaginary medical containers may be arranged in staggered rows by the disclosed shelf structure.  
As to claim 4, one shelf overlying the other results in preventing the lower stage of containers from leaving by the upper stage being in place. 
As to claim 6, each supporting unit of each stage includes apertures (defining 13 or 16) to receive medical containers.

As to claim 12, a housing (10) is disclosed.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoletti et al.. Removing the shelves from the tray to access the contents of the lower shelf in Nicoletti et al. would be an obvious use of the packaging structure of Nicoletti et al..  

Claims 3, 5 and 13 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10 and 11 would each be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


10.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG